Title: To Benjamin Franklin from Alexander Small, 13 April 1772
From: Small, Alexander
To: Franklin, Benjamin


Dear Sir
New York April 13th 1772
Having soon dispatched all I could do in Jamaica, and having no Opportunity of returning soon to Britain from thence, I was tempted by a very ingenious Gentleman Mr. Shariff to accompany him hither. As he purposes being in England some time this Summer, I shall give him a Letter of introduction to you.
As I gave you from Jamaica an Account of what occurred during our Passage thither, I shall now continue a Journal of our Voyage hither, which was a most disagreable one of forty six days, during which many cross Accidents happened.
As we came down from Kingston to Port Royal our Commander Mr. Tunis de la Fountanye informed us that being in Kingston harbour in the year 1764, he saw a Stream of fire descending from a small black Cloud upon Muskita Fort, which was succeeded by a Clap of Thunder, and by the Explosion of a large Magazine of Gun powder then lodged in the fort. Mr. Shariff, who is much conversant in Electrical Experiments, said that when an electrical Machine is highly charged, and a Shock is then given with it, he had observed that the electrical fire proceeded in a streight line; and from thence concluded that when Lightning did any Mischief, it constantly proceeded in a streight line. I confirmed this Opinion by the instance of St Bride’s Steeple.

When we were in the Latitude of 34 proceeding to the stormy Cape Haterass, a very fine Morning began at Noon to be over cast. While we were at Dinner, our Capt. started up and run upon deck to give the proper Orders. He had scarcely stept when we heard two Claps of thunder resembling two Cannons fired off quickly very near us, and then ceased instantly without that repetition of Sounds which is usual in thunder. This was succeeded by rain, and then a clear Sky. When the Capt. returned to make an end of his Dinner, we asked him the reason of his so suddenly starting up. He answered that he saw a flash of Lightning exactly similar to that which fell on Muskita fort. In the Evening Mr. Shariff and I being upon deck, observed a very black Cloud to the northward, and saw a great deal of Lightening in it, but were at too great a distance to hear the Thunder. We could evidently distinguish three different kinds of Lightning, viz: the common flash, which diffuses much Light, and is instantly gone. The next was the Zig-Zag kind which generally reached a considerable way along the Cloud. We observed one flash which darted along at least one quarter of the Sky. Does this account for the noise of the Thunders being heard for a considerable time, and lessening as it goes to a greater distance; as well as it does for our Cannon Shot the flash being then in a Spot? The third kind is that Stream of fire which our Capt. Saw. We saw a faint one in the evening, extended from the Sea to the Cloud; and in about a quarter of an hour, we saw another Stream of clear fire, reaching in the same manner; in a continuous fire. We did not see from which it took its rise. From this dark Cloud, other Clouds extended themselves over the whole Sky, tho’ on one Side, directly against the wind, with that mixture of light and darkness peculiar to thunder Clouds; and soon produced a total darkness especially as Night was approaching; but a darkness which was at times abundantly enlightened by almost continued flashes of Lightning. About eight O’Clock the Mate, who had the Watch on deck, called out with astonishment that a Stream of fire descended from the Sky to the Sea, as large he thought as his wrist. What between the Lightning, thunder, and luminous appearance in the Waves which broke every where around us, I assure you the Night had a most tremenduous Appearance.
A few Nights after this Storm another, so violent, came on, that we could bear no Sail, but as the Sailers express it lay a Hull. This was not attended with thunder; but the Sea was in the most luminous state I ever Saw it, which our Capt. imputed to our approach to the Shore. The whole surface of the Sea being covered with breakers, appeared as if all on fire: and as the Sea broke over us every minute, and the Spray ascended on the Masts and Rigging, both Deck and rigging seemed to be constantly on fire, which gave so clear a light that a pin might have been picked up on the Deck. The Vessel and we appeared like Salamanders living in the midst of Flame.
In these violent Storms there frequently appears a Phenomenon which the Sailors call a Comet, this is a ball or balls of fire or of some luminous Substance, which play up and down the Masts, and Sometimes remain Stationary at the Mast head. The Sailors observe that when they descend and disappear the Storm is on the decline. Our Capt. relyed so fully on this Circumstance that so soon as he saw the Comet descend and appear no more, he went to Sleep, being fully satisfied that no farther mischief would happen. Mr. Shariff and I differed in Opinion as to the Cause of this Phenomenon. There are in the Sea many gelatinous Substances which seem to be animals by their change of posture at pleasure. They have a peculiar luminous appearance in the Night, as several other fish have. He was of Opinion that the balls were some Animals of that kind which were thrown up by waves, and preserved their luminous appearance for some time. I alledged that if so, their Appearance would not cease but with the Storm; nor could it be the common luminous Substance, for its Shining ceases the Moment the Agitation of the Sea water ceases. Sub Judice Lis est.

I do not know that the perpendicular height of the Waves of the Sea has been yet ascertained by any Accurate Experiments. Our Capt. relates the following facts. On the Bar of Canso Bay there are four fathoms Water in calm Weather. Passing over the bar in a great Storm, he kept the lead going constantly, and found that when on the top of a Wave, he had five fathoms; and in the hollow between the Waves, he had only three. When we approached the Coast of your Country, and were got within Sounding, a Storm came on, which brought us to our bare poles. In this Condition a Vessel has little progressive Motion, and on that account, our Capt. had a fair Opportunity of ascertaining exactly the difference of depth between the top of a wave and the hollow between two. He took the lead line in his own hand, and found that when on the top of the Waves, he had forty four fathoms of water, and when in the hollows, scarcely forty. The Sea did not at this time run so high as in the former Storms, for it was not of so long continuance.
I was once in a gale of wind in the Bay of Biscay, and there [?] I keep greatly within truth when I say that the waves were at least a third higher than any waves I had seen during this passage and the distance between the Waves in a much greater proportion. The reason may be that the Waves on your Coast had a much less space to run, the Strongest Winds being generally off Shore. When in the Bay of Biscay, we met a Ship and when both were on the tops of the Waves, we could easily speak to one another. I cannot now be positive how many waves we were asunder, I think not above two, or three at most, but when both descended into the hollows at the same time, neither of us could see the tops of one another’s Masts.
You See your Country gave us a very unkind Welcome, for we were Sixteen days from Cape Haterass to New York, and in almost continual Storms. Your World is formed on a grander Scale than ours. Your Mountains are more lofty, your Lakes more extensive, your Rivers larger, and your Storms more violent than with us. The Truth of the latter we have abundantly experienced. Here we are cast a Shore in Wintery weather, the Snow lying on the ground, and no Signs of Vegetation yet appearing.
In Order to give the whole that related to Lightning together, I passed over a considerable part of our Voyage, during which, two remarkable circumstances occurred. When we had got to the West end of Cuba, we were Sensible that the Current carried us to the Northward, and, as we supposed, into the Gulph of Florida. When in the Latitude of 23, the Current made a difference in a day of twenty miles between our Log and Observation; and next day, a difference of 40, when we got beyond the lat: of Cape Florida tho’ we steered both day to the S:E: against a strong Easterly wind, endeavouring to make the Island of Cuba. From thence we judged that [the] Current of the Gulph Stream had carried us into the Gulph without seeing the Island of Cuba. The next day we found we were carried still to the Northward more than our log gave. Next day our Observation and Log agreed; but the two following days we found by our Observations at Noon that we had rather lost of our Northing. This allarmed us, but we accounted for it by Supposing that we had got too near the American Shore, and so into an Edie formed by the Gulph Stream. Luckily for us, we next day saw a Ship the Master of which informed us, that he had left Pensacola the day before and [remainder missing]
